     Case: 4:20-cv-00794-JG Doc #: 269 Filed: 12/02/20 1 of 3. PageID #: 1941




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

 CRAIG WILSON, ERIC BELLAMY,
 KENDAL NELSON, and MAXIMINO                           Case No. 20-cv-0794
 NIEVES, on behalf of themselves and those
 similarly situated,                                   Judge James Gwin

                        Petitioners,
        v.

 MARK WILLIAMS, warden of Elkton
 Federal Correctional Institutions; and
 MICHAEL CARVAJAL, Federal Bureau of
 Prisons Director, in their official capacities,

                         Respondents.

              FIFTH JOINT MOTION FOR STAY OF ALL PROCEEDINGS

       Petitioners Craig Wilson, Eric Bellamy, Kendal Nelson, and Maximino Nieves, and

Respondents Mark Williams and Michael Carvajal (collectively, the “Parties”) jointly move this

Court to extend the stay of all proceedings in this matter for a further fourteen (14) days, through

December 17, 2020. See ECF No. 211 (first joint motion for stay through October 9, 2020); ECF

No. 228 (second joint motion for stay through October 30, 2020); ECF No. 243 (third joint motion

for stay through November 16, 2020); ECF No. 254 (fourth joint motion for stay); November 19,

2020 Order (staying the case through December 3, 2020). The Parties have continued to make

substantial progress in settlement discussions, but the Parties require additional time to negotiate

a few remaining terms to resolve this matter. The Parties request this additional time in order to

reach an agreed resolution.

       Specifically, the Parties request that all pending briefing deadlines, discovery, rulings on

pending motions, and other actions in this litigation be suspended for the requested stay period.

Respondents stipulate that they will continue filing daily testing status reports during the stay




                                                   1
     Case: 4:20-cv-00794-JG Doc #: 269 Filed: 12/02/20 2 of 3. PageID #: 1942




period. The Parties further agree that the requested stay is not, in and of itself, to impact BOP’s

operations, but rather would be applicable only to this litigation itself.

Dated: December 2, 2020

Respectfully submitted,

 /s/ David J. Carey (by consent)
 David J. Carey (0088787)                             JUSTIN E. HERDMAN
 ACLU of Ohio Foundation                              United States Attorney
 1108 City Park Avenue, Ste. 203
 Columbus, OH 43206                                   By: /s/ James R. Bennett II
 Phone: (614) 586-1972                                James R. Bennett II (OH #0071663)
 Fax: (614) 586-1974                                  Sara E. DeCaro (OH #0072485)
 dcarey@acluohio.org                                  Assistant United States Attorneys
                                                      United States Courthouse
 Freda J. Levenson (0045916)                          801 West Superior Ave., Suite 400
 ACLU of Ohio Foundation                              Cleveland, Ohio 44113
 4506 Chester Avenue                                  216-622-3988 - Bennett
 Cleveland, OH 44102                                  216-522-4982 - Fax
 Phone: (614) 586-1972                                James.Bennett4@usdoj.gov
 Fax: (614) 586-1974                                  Sara.DeCaro@usdoj.gov
 flevenson@acluohio.org
                                                      Attorneys for Respondents
 David A. Singleton (0074556)
 Mark A. Vander Laan (0013297)
 Michael L. Zuckerman (0097194)
 Ohio Justice & Policy Center
 215 East Ninth Street, Suite 601
 Cincinnati, OH 45202
 Phone: (513) 421-1108
 dsingleton@ohiojpc.org
 mvanderlaan@ohiojpc.org
 mzuckerman@ohiojpc.org

 Counsel for Petitioners




                                                  2
     Case: 4:20-cv-00794-JG Doc #: 269 Filed: 12/02/20 3 of 3. PageID #: 1943




                                CERTIFICATE OF SERVICE

          I hereby certify that on December 2, 2020, the foregoing was filed with the Court’s

CM/ECF system. Notice of this filing will be sent by operation of that system to all counsel of

record.

                                                   /s/ David J. Carey
                                                   David J. Carey (0088787)

                                                   Counsel for Petitioners




                                               3
